DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-6 are allowed.
Claims 1 and 4 are allowed over the prior art of record because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art which teaches: 
An image reading apparatus comprising: a housing;
a transparent plate that is provided in an opening formed in an upper part of the housing and on which an original is placed;
an image reading unit that is disposed inside the housing and that scans in a main scanning direction while moving in a sub-scanning direction to read an image of the original placed on the transparent plate;
a flexible flat cable having one end that is connected to a control board and the other end that is connected to the image reading unit, the flexible flat cable being configured to electrically connect the image reading unit and the control board, the flexible flat cable being disposed such that a width direction of the flexible flat cable crosses a surface of the transparent plate on which the original is placed, the flexible flat cable being partially fixed to a side wall of the housing facing the image reading unit in the main scanning direction; and

the holding portion holds the flexible flat cable such that a distance in the main scanning direction between a position at which the holding portion holds a lower end of the flexible flat cable in the width direction and the side wall is longer than a distance in the main scanning direction between a position at which the holding portion holds an upper end of the flexible flat cable in the width direction and the side wall.
Murai (US 2008/0068679) teaches a scanning device may include a first structural member and a second structural member, a movable body that is configured to reciprocate between the first structural member and the second structural member, and a cable of which a first end is fixed to one of the first and second structural members and a second end fixed to the movable body. The cable may have a curved portion between the first end and the second end thereof. The scanning device may further include an elastic member of which a first end portion is fixed to one of the first and second structural members to which the first end of the cable is fixed, and a second end portion is engaged to the curved portion. The elastic member may be configured to elastically urge the cable in a direction opposite to the curving direction of the curved portion.
However, Murai does not teach the invention as claimed, especially wherein
the holding portion holds the flexible flat cable such that a distance in the main scanning direction between a position at which the holding portion holds a lower end of the flexible flat cable in the width direction and the side wall is longer than a distance in the main 
Imoto (US 2019/0260893) teaches an image reading apparatus includes an image scanning unit that is provided with a holding portion holding a flexible flat cable. The holding portion is protruded toward an upstream side in a sub scanning direction, and provided with a second wall part. The flexible flat cable that is extended from a connector is brought into contact with the second wall part. As for the flexible flat cable, a downward movement is regulated by a lower holding portion and an upward movement is regulated by an upper holding portion. Accordingly, the flexible flat cable does not rise.
However, Imoto does not teach the invention as claimed, especially wherein
the holding portion holds the flexible flat cable such that a distance in the main scanning direction between a position at which the holding portion holds a lower end of the flexible flat cable in the width direction and the side wall is longer than a distance in the main scanning direction between a position at which the holding portion holds an upper end of the flexible flat cable in the width direction and the side wall.
  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM SIDDO whose telephone number is (571)272-4508.  The examiner can normally be reached on 9:00-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM SIDDO/Primary Examiner, Art Unit 2675